Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claims 1, 8, and 15, the limitation “retrieving, by the version control server, permission data for at least one of the plurality of report templates of the first file structure from at least one of the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, the development device, or any combination thereof" renders the claim indefinite because it is unclear whether the “the permission data” is being retrieved from “sample export data,” “report templates,” “development device,” etc. or whether the “permission data,” “report templates,” “previous file permissions,”  etc. are being retrieved.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, 8-11, 13, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al. (US 2019/0179876).

Regarding Claims 8, 1 and 15, Zhang discloses a system, comprising: 
at least one processor of a version control server programmed or configured to: 
receive first report template data associated with a first report template from a development device, the first report template data comprising a first version identifier identifying a first version of a report schema associated with the first report template ([0083], Fig. 7, 702, “new version of collaborative document,” Zhang); 
determine the first version of the report schema associated with the first report template data is subsequent to a current version of the report schema based on the first version identifier ([0084], Fig. 7, 706, 706, 710, Zhang);
retrieve first sample export object data associated with the first version of the report schema from the development device ([0084], “extract and store bytes” and “extract and identify …objects,” Zhang); 
determine first sample file structure data associated with a file structure of the first version of the report schema based on the first sample export object data ([0084], “generate updated graphical representations,” and [0085], “may identify, from the bytes of the new version of the collaborative document, the comments within the new version of the collaborative document,” [0087], and [0088], “object identifier may then be exported to the collaborative document,” Zhang); 
generate a first file structure based on the first sample file structure data ([0085], [0087], and [0088], Zhang);
populate the first file structure with a plurality of report templates including the first report template based on the first version of the report schema ([0095], Zhang);
retrieve permission data for at least one of the plurality of report templates of the first file structure from at least one of the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, the development device, or any combination thereof ([0025], “An electronic document to which users have been granted permission to access and/or edit concurrently may be referred to as a collaborative document herein,” and [0037], “granting permission to the other users to access the collaborative documents. Sharing the collaborative documents may include informing the other users of the collaborative documents via a message (e.g., email) including a link to the collaborative documents. The level of permissions that each user is granted may be based on the user type of each particular user,” Zhang); and 
define file permissions for the at least one of the plurality of report templates included in the first file structure based on the permission data ([0025], “An electronic document to which users have been granted permission to access and/or edit concurrently may be referred to as a collaborative document herein,” and [0037], “granting permission to the other users to access the collaborative documents. Sharing the collaborative documents may include informing the other users of the collaborative documents via a message (e.g., email) including a link to the collaborative documents. The level of permissions that each user is granted may be based on the user type of each particular user,” Zhang).

Regarding Claims 9, 2, and 16, Zhang discloses a system according to claim 8, wherein the at least one processor of the version control server is further programmed or configured to: 
compare the file structure of the first version of the report schema to a current file structure of the report schema ([0086] and [0084], Fig. 7, 706, 706, 710, Zhang); and 
determine that the file structure of the first version of the report schema is different from the current file structure ([0086] and [0084], Fig. 7, 706, 706, 710, Zhang), 
wherein generating the first file structure is based on determining the file structure of the first version of the report schema is different from the current file structure ([0086] and [0084], Fig. 7, 706, 706, 710, Zhang). 

Regarding Claims 10, 3, and 17, Zhang discloses a system according to claim 8, wherein the first report template data comprises an Extensible Markup Language (XML) file ([0072], Zhang). 

Regarding Claims 11, 4, and 18, Zhang discloses a system according to claim 8, wherein the at least one processor of the version control server is further programmed or configured to: 
generate second sample file structure data associated with the current version of the report schema ([0084], [0085], [0087], and [0088], Zhang). 

Regarding Claims 13, 6, and 20, Zhang discloses a system according to claim 11, wherein the at least one processor of the version control server is further programmed or configured to: 
generate first file structure data based on the first file structure ([0086] and [0084], Fig. 7, 706, 706, 710, Zhang); and 
compare the first file structure data to the first sample file structure data to validate that the first file structure matches the file structure of the first version of the report schema ([0086] and [0084], Fig. 7, 706, 706, 710, Zhang). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US 2019/0179876) in view of Nathan Scott Ross (US 2012/0041931).

Regarding Claims 12, 5, and 19, Zhang discloses all the limitations as disclosed above including a system, wherein the at least one processor of the version control server is further programmed or configured to: transmit the first export object to at least one device (Fig. 1, 112A and 112Z, Zhang).  However, Zhang does not expressly disclose compress the first file structure to form a first compressed export object. Ross discloses: compress the first file structure to form a first compressed export object ([0137] and [0138], Ross).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the system of Zhang by incorporating the step of compress the first file structure to form a first compressed export object, as disclosed by Ross, in order to reduce size of the file or object which would further provide faster data transfers. See: KSR International Co. v. Teleflex Inc., 82 USPQ 1385, 1396 (US 2007); MPEP § 2143.

Response to Arguments
Applicant argues that the applied art fails to disclose: “retrieve permission data for at least one of the plurality of report templates of the first file structure from at least one of the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, the development device, or any combination thereof; and define file permissions for the at least one of the plurality of report templates included in the first file structure based on the permission data.”
The Examiner respectfully disagrees.  The applied art does disclose; retrieve permission data for at least one of the plurality of report templates of the first file structure from at least one of the first sample export object data, the at least one of the plurality of report templates, previous file permissions of a previous file structure, the development device, or any combination thereof ([0025], “An electronic document to which users have been granted permission to access and/or edit concurrently may be referred to as a collaborative document herein,” and [0037], “granting permission to the other users to access the collaborative documents. Sharing the collaborative documents may include informing the other users of the collaborative documents via a message (e.g., email) including a link to the collaborative documents. The level of permissions that each user is granted may be based on the user type of each particular user,” Zhang); and define file permissions for the at least one of the plurality of report templates included in the first file structure based on the permission data ([0025], “An electronic document to which users have been granted permission to access and/or edit concurrently may be referred to as a collaborative document herein,” and [0037], “granting permission to the other users to access the collaborative documents. Sharing the collaborative documents may include informing the other users of the collaborative documents via a message (e.g., email) including a link to the collaborative documents. The level of permissions that each user is granted may be based on the user type of each particular user,” Zhang).
 


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNA B COLAN whose telephone number is (571)272-2752. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNA B COLAN/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        May 19, 2022